UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-14294 GREATER COMMUNITY BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-2545165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Union Boulevard, Totowa, New Jersey 07512 (Address of principal executive offices) (Zip Code) (973) 942-1111 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YES ý NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:Common Stock, $0.50 par value, 8,694,651 shares outstanding at October 30, 2007. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (unaudited) at September 30, 2007 and December 31, 2006 1 Consolidated Statements of Income (unaudited), Three and nine months ended September 30, 2007 and 2006 2 Consolidated Statements of Comprehensive Income (unaudited), Three and nine months ended September 30, 2007 and 2006 3 Consolidated Statements of Changes in Shareholders’ Equity (unaudited), Nine months ended September 30, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited), Nine months ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Items 1 through 6 19 Signatures 20 Exhibit Index 21 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data, unaudited) September 30, December 31, 2007 2006 ASSETS CASH AND DUE FROM BANKS - Non interest-bearing $ 18,234 $ 22,269 FEDERAL FUNDS SOLD 7,390 31,600 Total cash and cash equivalents 25,624 53,869 DUE FROM BANKS - Interest-bearing 7,018 26,359 INVESTMENT SECURITIES - Available-for-sale 89,482 64,942 INVESTMENT SECURITIES - Held-to-maturity (aggregate fair values of $18,443 and $36,225 at September 30, 2007 and December 31, 2006, respectively) 18,866 36,391 Total investment securities 108,348 101,333 LOANS AND LEASES, net of unearned income 789,410 721,430 Less:Allowance for loan and lease losses (10,869 ) (10,022 ) Net loans and leases 778,541 711,408 PREMISES AND EQUIPMENT, net 12,148 10,599 ACCRUED INTEREST RECEIVABLE 4,640 4,091 OTHER REAL ESTATE OWNED 349 349 BANK-OWNED LIFE INSURANCE 15,827 15,477 GOODWILL 11,574 11,574 OTHER ASSETS 16,605 15,910 TOTAL ASSETS $ 980,674 $ 950,969 LIABILITIES AND SHAREHOLDERS' EQUITY DEPOSITS: Non interest-bearing $ 175,257 $ 169,013 Interest-bearing checking 90,753 103,853 Money market 229,666 191,912 Savings 65,723 68,659 Time deposits less than $100 121,029 119,470 Time deposits $100 and over 74,892 74,405 Total deposits 757,320 727,312 FEDERAL FUNDS PURCHASED - 10,000 SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE 9,822 8,246 FHLB ADVANCES 106,000 96,000 SUBORDINATED DEBENTURES 24,743 24,743 ACCRUED INTEREST PAYABLE 4,732 3,191 OTHER LIABILITIES 7,062 13,902 Total liabilities 909,679 883,394 SHAREHOLDERS' EQUITY: Common stock, par value $0.50 per share: 20,000,000 shares authorized, 8,664,697 and 8,402,842 shares outstanding at September 30, 2007 and December 31, 2006, respectively 4,332 4,201 Additional paid-in capital 62,436 58,633 Retained earnings 4,077 3,963 Accumulated other comprehensive income 150 778 Total shareholders' equity 70,995 67,575 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 980,674 $ 950,969 See accompanying notes to consolidated financial statements. 1 GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data, unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 INTEREST INCOME: Loans and leases $ 13,618 $ 12,245 $ 39,417 $ 35,704 Investment securities 1,485 1,353 4,222 4,109 Federal funds sold and deposits with banks 400 257 1,676 753 Total interest income 15,503 13,855 45,315 40,566 INTEREST EXPENSE: Deposits 5,716 4,526 16,412 11,743 Short-term borrowings 1,432 1,060 4,072 3,191 Long-term borrowings 422 507 1,436 1,521 Total interest expense 7,570 6,093 21,920 16,455 NET INTEREST INCOME 7,933 7,762 23,395 24,111 PROVISION FOR LOAN AND LEASE LOSSES 614 177 1,258 491 Net interest income after provision for loan and lease losses 7,319 7,585 22,137 23,620 NON-INTEREST INCOME: Service charges on deposit accounts 644 686 1,958 2,103 Commissions and fees 372 305 1,028 907 Loan fee income 375 223 810 505 Gain on sale of loans 53 - 109 - Gain on sale of investment securities 464 137 624 165 Bank-owned life insurance 121 117 350 352 All other income 81 146 289 454 Total non-interest income 2,110 1,614 5,168 4,486 NON-INTEREST EXPENSE: Salaries and employee benefits 3,540 3,204 11,000 10,512 Occupancy and equipment 916 912 2,951 2,748 Regulatory, professional and other fees 597 503 2,485 1,613 Computer services 360 201 837 644 Office expenses 260 252 827 781 Interest on income taxes (recovery) 12 - (503 ) - Other operating expenses 501 561 1,618 1,514 Total non-interest expense 6,186 5,633 19,215 17,812 INCOME BEFORE PROVISION FOR INCOME TAXES 3,243 3,566 8,090 10,294 PROVISION FOR INCOME TAXES 1,048 1,164 1,210 3,316 NET INCOME $ 2,195 $ 2,402 $ 6,880 $ 6,978 Weighted average shares outstanding - Basic 8,658 8,555 8,642 8,537 Weighted average shares outstanding - Diluted 8,664 8,588 8,645 8,571 Earnings per share - Basic $ 0.25 $ 0.28 $ 0.80 $ 0.82 Earnings per share - Diluted $ 0.25 $ 0.28 $ 0.80 $ 0.81 See accompanying notes to consolidated financial statements. 2 GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 NET INCOME $ 2,195 $ 2,402 $ 6,880 $ 6,978 OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Unrealized securities gains (losses) arising during period 383 691 (216 ) 521 Less: reclassification for gains included in net income 306 90 412 109 Other comprehensive income (loss), net of tax 77 601 (628 ) 412 TOTAL COMPREHENSIVE INCOME $ 2,272 $ 3,003 $ 6,252 $ 7,390 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (in thousands, unaudited) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Total Shareholders' Equity Nine Months Ended September 30, 2007 BALANCE:January 1, 2007 $ 4,201 $ 58,633 $ 3,963 $ 778 $ 67,575 Net income - - 6,880 - 6,880 Exercise of stock options 4 55 - - 59 Tax benefit from exercise of stock options - 21 - - 21 Issuance of common stock 20 702 - - 722 Stock-based compensation - 37 - - 37 Cash dividends declared, $0.43 per share - - (3,671 ) - (3,671 ) 2.5% stock dividend 107 2,988 (3,095 ) - - Other comprehensive (loss), net of tax - - - (628 ) (628 ) BALANCE:September 30, 2007 $ 4,332 $ 62,436 $ 4,077 $ 150 $ 70,995 Nine Months Ended September 30, 2006 BALANCE:January 1, 2006 $ 3,994 $ 53,907 $ 6,216 $ 424 $ 64,541 Net income - - 6,978 - 6,978 Exercise of stock options 70 234 - - 304 Issuance of common stock 11 320 - - 331 Stock-based compensation - 2 - - 2 Cash dividends declared, $0.41 per share - - (3,411 ) - (3,411 ) 2.5% stock dividend 101 3,118 (3,219 ) - - Other comprehensive income, net of tax - - - 412 412 BALANCE:September 30, 2006 $ 4,176 $ 57,581 $ 6,564 $ 836 $ 69,157 See accompanying notes to consolidated financial statements. 3 GREATER COMMUNITY BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 6,880 $ 6,978 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 906 797 Premium amortization (discount accretion) on securities, net 1 (24 ) Provision for loan and lease losses 1,258 491 Gain on sale of SBA loans held for sale (109 ) - Origination of SBA loans held for sale (1,356 ) - Proceeds from sale of SBA loans 1,465 - Gain on sale of securities, net (624 ) (165 ) Stock-based compensation 37 2 Recognized loss on impaired securities - 23 Increase in accrued interest receivable (549 ) (427 ) Increase in bank-owned life insurance and other assets (582 ) (521 ) (Decrease) increase in accrued expenses and other liabilities (5,299 ) 813 Net cash provided by operating activities 2,028 7,967 CASH FLOWS FROM INVESTING ACTIVITIES: Available-for-sale investment securities Purchases (40,501 ) (1,547 ) Sales 2,577 228 Maturities and principal paydowns 12,907 18,040 Held-to-maturity investment securities Purchases (5,116 ) (6,883 ) Maturities and principal paydowns 22,671 9,900 Decrease in interest-bearing deposits with banks 19,341 4,635 Increase in loans and leases (68,391 ) (29,282 ) Capital expenditures (2,455 ) (634 ) Net cash (used in) investing activities (58,967 ) (5,543 ) CASH FLOW FROM FINANCING ACTIVITIES: Increase (decrease) in deposit accounts 30,008 (28,306 ) Decrease in federal funds purchased (10,000 ) - Increase in securities sold under agreements to repurchase 1,576 1,049 Increase (decrease) in FHLB advances 10,000 (5,000 ) Dividends paid to common shareholders (3,671 ) (3,411 ) Proceeds from exercise of stock options 59 304 Proceeds from issuance of common stock 722 331 Net cash provided by (used in) financing activities 28,694 (35,033 ) NET (DECREASE) IN CASH AND CASH EQUIVALENTS $ (28,245 ) $ (32,609 ) CASH AND CASH EQUIVALENTS, beginning of period 53,869 65,577 CASH AND CASH EQUIVALENTS, end of period $ 25,624 $ 32,968 Supplemental disclosure of cash flow information: Cash paid during the period for interest on deposits and borrowings $ 20,379 $ 14,896 Cash paid during the period for federal and state income taxes 5,906 3,285 See accompanying notes to consolidated financial statements. 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation In the opinion of management, these unaudited financial statements contain all disclosures necessary to present fairly the Company's consolidated financial position at September 30, 2007, the consolidated results of operations and statements of comprehensive income for the three and nine months ended September 30, 2007 and 2006, and the statements of changes in shareholders’ equity and statements of cash flows for the nine months ended September 30, 2007 and 2006.The financial statements reflect all adjustments, consisting solely of normal recurring adjustments, that in the opinion of management are necessary to present fairly the financial position and results of operations for the interim periods. Certain information and footnote disclosure normally included in financial statements under generally accepted accounting principles have been condensed or omitted pursuant to the Securities and Exchange Commission rules and regulations. These financial statements should be read in conjunction with the annual financial statements and notes thereto included in Form 10-K for the fiscal year ended December 31, 2006. Certain prior period amounts have been reclassified to conform to the current year’s presentation. 2.Dividends On June 19, 2007, the Company’s Board of Directors declared a 2.5% stock dividend which was issued on September 28, 2007 to shareholders of record on September 14, 2007.Accordingly, on September 28, 2007 the Company issued 211,112 shares of common stock, increasing the number of shares outstanding as of that date to 8,664,697. Applicable financial information in this report on Form 10-Q has been restated retroactively to reflect the 2.5% stock dividend. On September 18, 2007, the Company’s Board of Directors declared a $0.145 per share cash dividend payable October 31, 2007 to shareholders of record on October 17, 2007. 3.Earnings Per Share The following is a reconciliation of the calculation of basic and diluted earnings per share. Basic earnings per share is calculated by dividing net income available to common stockholders by the weighted average common shares outstanding during the reporting period.Diluted earnings per share is derived similarly to basic earnings per share, except that the denominator is increased to include the number of additional common shares that would have been outstanding if all potentially dilutive common shares, principally stock options and restricted shares, were issued during the reporting period utilizing the Treasury stock method. (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net income available to common stockholders $ 2,195 $ 2,402 $ 6,880 $ 6,978 Basic weighted-average common shares outstanding 8,658 8,555 8,642 8,537 Plus: common stock equivalents 6 33 3 34 Diluted weighted average common shares outstanding 8,664 8,588 8,645 8,571 Basic earnings per share $ 0.25 $ 0.28 $ 0.80 $ 0.82 Diluted earnings per share $ 0.25 $ 0.28 $ 0.80 $ 0.81 4.Stock-Based Compensation The Company has three stock-based compensation plans (collectively, the “Plans”): § 2001 Stock Option Plan for Nonemployee Directors (the “2001 Directors Plan”) § 2001 Employee Stock Option Plan (the “2001 Employee Plan”) § 2006 Long-Term Stock Compensation Plan (the “2006 Plan”) The following table presents the amount of cumulatively granted awards, net of cancellations, through September 30, 2007.Authorized awards and grants are adjusted for changes from recapitalization, such as stock dividends, in accordance with the terms of the respective Plans. 5 Stock Options Awards Authorized Cumulative Granted, Net of Cancellations Awards Available for Grant 2001 Directors Plan 69,853 62,829 - 2001 Employee Plan 374,213 242,872 - 2006 Plan (1) 315,187 15,785 299,402 Restricted Stock 2006 Plan (1) 105,063 23,859 81,204 (1) The 2006 Plan provides for a total of 420,250 authorized awards, of which a maximum of 105,063awards may be in restricted stock. For the 2001 Directors Plan and the 2001 Employee Plan, the option exercise price equals the market price on the grant date. For the 2006 Plan, the option exercise price equals the market price on the date following the grant date. Except for the 2006 Plan, all options have a 10 year contractual term and are fully vested. The 2006 Plan allows the Board of Directors to grant awards under varying contractual terms and vesting schedules. Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123 (Revised), Share-Based Payment (“SFAS No. 123(R))” for all share-based payments, using the modified prospective transition method.Under this transition method, compensation cost recognized includes compensation cost for all share-based awards granted on or subsequent to January 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS No. 123(R). Upon adoption of SFAS No. 123(R), the Company elected to retain its method of valuation for share-based awards granted using the Black-Scholes option-pricing model which was also used for the Company’s pro forma information previously required under SFAS No. 123.The Company is recognizing compensation expense for its awards on a straight-line basis over the requisite service period for the entire award (straight-line attribution method). The Company did not grant any stock options during the three- and nine-month periods ended September 30, 2007, and did not grant any restricted stock awards during the three months ended September 30, 2007.For the nine months ended September 30, 2007, 20,671 shares of restricted stock were granted at a weighted average grant date fair value of $17.52. Total stock-based compensation expense before tax recognized in earnings in the three and nine months ended September 30, 2007 was approximately $14,000 and $37,000, respectively. As of September 30, 2007, there was approximately $450,000 of unrecognized compensation cost related to non-vested stock-based compensation arrangements granted under the Company’s Plans. That cost is expected to be recognized over a remaining requisite service period of 3.31 years. Stock option transactions under the Company’s Plans for the nine months ended September 30, 2007 are summarized in the table below: Stock Options Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (years) Aggregate Intrinsic Value Outstanding at January 1, 2007 172,197 $ 13.87 Granted - - Exercised (20,085 ) 13.38 $ 79,066 Terminated (1,135 ) 12.94 Outstanding at September 30, 2007 150,977 $ 13.94 4.63 $ 165,806 Exercisable at September 30, 2007 137,755 $ 13.82 4.55 $ 163,816 The aggregate intrinsic values in the table above represent total pre-tax intrinsic values calculated by multiplying the number of in-the-money shares times the difference between the Company’s closing stock price on the last trading day of the third quarter of 2007 and the exercise price. 6 The aggregate intrinsic value of stock options exercised during the nine months ended September 30, 2007 and 2006 was $79,066 and $1,638,408, respectively. Exercise of stock options during the nine months ended September 30, 2007 and 2006 resulted in cash receipts of approximately $58,848 and $469,315, respectively. The following table summarizes information about stock options outstanding and exercisable at September 30, 2007. Options Outstanding Options Exercisable Range of Exercise Prices Number of Shares Outstanding Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number of Shares Exercisable Weighted Average Exercise Price $8.01 to $12.68 38,541 2.92 years $11.62 38,541 $11.62 $14.60 to $15.87 112,436 5.21 years $14.74 99,214 $14.68 150,977 137,755 Restricted stock transactions under the Company’s Plans for the nine months ended September 30, 2007 are summarized in the table below: Restricted Stock Number of Shares Weighted Average Grant Date Fair Value Weighted Average Remaining Contractual Life (years) Outstanding at January 1, 2007 4,613 $ 16.76 Granted 20,671 17.52 Vested - - Terminated (1,425 ) 17.57 Outstanding at September 30, 2007 23,859 $ 17.37 2.37 Weighted average grant date fair value of awards granted during the period $ 17.52 The following table summarizes information about restricted stock outstanding at September 30, 2007: Restricted Stock Outstanding Range of Grant Date Fair Values Number of Shares Outstanding Weighted Average Remaining Contractual Life Weighted Average Grant Date Fair Value $16.73 to $17.57 23,859 2.37 years $17.37 5.Business Segments The Company applies the aggregation criteria set forth under SFAS No. 131 to create reportable business segments. There has been no change in the basis of segmentation or in the basis of measurement of segment profit or loss since its presentation in the Company’s 2006 Form 10-K filed with the Securities and Exchange Commission. The following tables present total revenue and net income for the three and nine months ended September 30, 2007 and 2006 and total assets as of the respective period-ends for the Company’s business segments.All significant intersegment accounts and transactions have been eliminated. 7 (in thousands) At and for the Three Months Ended September 30, 2007 Total Company Community Banking Leasing Corporate and Other2 Net interest income $ 7,933 $ 7,281 $ 652 $ - Non-interest income 1 1,593 1,448 163 (18 ) Total revenue 9,526 8,729 815 (18 ) Provision for loan and lease losses 614 321 293 - Gain on sale of loans 53 53 - Gain on sale of investment securities 464 464 - Non-interest expense 6,186 5,763 441 (18 ) Income before provision for income taxes 3,243 3,162 81 - Provision for income taxes 1,048 1,015 33 - Net income $ 2,195 $ 2,147 $ 48 $ - Total assets at period-end $ 980,674 $ 974,018 $ 78,420 $ (71,764 ) (in thousands) At and for the Three Months Ended September 30, 2006 Total Company Community Banking Leasing Corporate and Other2 Net interest income $ 7,762 $ 7,101 $ 661 $ - Non-interest income 1 1,477 1,394 101 (18 ) Total revenue 9,239 8,495 762 (18 ) Provision for loan and lease losses 177 99 78 - Gain on sale of investment securities 137 137 - Non-interest expense 5,633 5,184 467 (18 ) Income before provision for income taxes 3,566 3,349 217 - Provision for income taxes 1,164 1,074 90 - Net income $ 2,402 $ 2,275 $ 127 $ - Total assets at period-end $ 898,970 $ 893,174 $ 65,700 $ (59,904 ) (in thousands) At and for the Nine Months Ended September 30, 2007 Total Company Community Banking Leasing Corporate and Other 2 Net interest income $ 23,395 $ 21,431 $ 1,964 $ - Non-interest income 1 4,435 4,090 397 (52 ) Total revenue 27,830 25,521 2,361 (52 ) Provision for loan and lease losses 1,258 797 461 - Gain on sale of loans 109 109 - - Gain on sale of investment securities 624 624 - - Non-interest expense 19,215 17,859 1,408 (52 ) Income before provision for income taxes 8,090 7,598 492 - Provision for income taxes 1,210 1,024 186 - Net income $ 6,880 $ 6,574 $ 306 $ - Total assets at period-end $ 980,674 $ 974,018 $ 78,420 $ (71,764 ) (in thousands) At and for the Nine Months Ended September 30, 2006 Total Company Community Banking Leasing Corporate and Other 2 Net interest income $ 24,111 $ 22,043 $ 2,068 $ - Non-interest income 1 4,321 4,087 281 (47 ) Total revenue 28,432 26,130 2,349 (47 ) Provision for loan and lease losses 491 288 203 - Gain on sale of investment securities 165 165 - - Non-interest expense 17,812 16,461 1,398 (47 ) Income before provision for income taxes 10,294 9,546 748 - Provision for income taxes 3,316 3,044 272 - Net income $ 6,978 $ 6,502 $ 476 $ - Total assets at period-end $ 898,970 $ 893,174 $ 65,700 $ (59,904 ) 1 Excludes non-recurring gains which are reported separately. 2
